*715ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Stanley N. Esukpa, successfully passed the essay portion of the Louisiana Bar Examination. However, the Committee on Bar Admissions declined to certify him for admission to the Bar based upon character and fitness concerns. On petitioner’s application to this court, we appointed the Office of Disciplinary Counsel to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be denied admission to the practice of law. Petitioner did not object to that recommendation.
The record of this matter reveals that petitioner has applied for admission in Louisiana on fourteen occasions since his graduation from law school in 1990, and on each application he failed to disclose his prior arrests as well as a civil matter in which he was named a defendant. Petitioner admitted that these omissions were knowingly and intentionally made because he feared he would not be admitted in the face of an accurate disclosure.
Under the circumstances, there can be no doubt that petitioner has demonstrated a lack of candor which reflects adversely on his character and fitness. We therefore conclude that petitioner has failed to meet his burden of proving he has “good moral character” to be admitted to the Bar of this state. See Supreme Court Rule XVII, § 5(E). Accordingly, it is ordered that the application for admission be and hereby is denied.